DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18-25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Voggenreiter et al. (US Patent 4,646,822).


Regarding claim 16, Voggenreiter discloses (Figures 1-10) a heat exchanger comprising several plates (plates 1) arranged parallel to one another thereby defining a first series of passages for channeling at least one refrigerant fluid  (flow passages 8 containing mixing device 10 in the second, fourth, sixth, eight and tenth passages seen in figure 2 and for flow of the second fluid medium, which is a two phase liquid gas mixture per Col. 6, line 3-14) and a second series of passages for channeling at least one calorigenic fluid to be placed in a heat-exchange relationship with the at least one refrigerant fluid (the first fluid medium in the 
	Regarding claim 18, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the first channel (in channels 11, 111 or 411’ respectively) and the second channel (in duct 13, 113 or 413 respectively) extend parallel to the first and second plates (as seen in figure 3 and 4 and 7).
	Regarding claim 19, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the first channel (in channels 11, 111)  is arranged between the second channel (in duct 13, 113) and the first plate (when the top plate 1, or 101 in figure 3-4 is the first plate the channel 11, 111 is between the duct 13, 113 and the top plate, which could be the case for all mixing devices 10 except the bottom most mixing device in figure 2)
	Regarding claim 20, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the first series of passages and the second series of passages (all passages 8) extend in a  extend in a longitudinal direction (the passages 8 extend in in a longitudinal direction of the heat exchanger as a whole from the side containing inlet manifold 6 to the side containing outlet manifold 4 as seen in figure 1 and 2), the first channel extending in the longitudinal direction, and the second channel extending in a lateral direction orthogonal to the longitudinal direction (as seen in figure 1-4 the first channel at 11, 111 extends in a longitudinal direction of the heat exchanger and the second channel in duct 113 extends orthogonally to the first channel).
Regarding claim 21, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses wherein the first channel (in channels 11, 111 or 411’ respectively) is formed of a first cavity formed within the mixing device (the channels 11, 111 and 411’ are formed within the bar of mixing unit 10, 110, 410 per Col. 6, line 30-44 where the channels form cavities within the bar of Mixing units as seen in figures 2-4 and 7).
	Regarding claim 22, Voggenreiter discloses the claim limitations of claim 21 above and Voggenreiter further discloses the mixing device (10, 110, 410) comprises a first surface arranged facing the first plate (the surface of the mixing device directly facing the top plate when the top plate 1, or 101 in figure 3-4 or 401 in figure 7 is the first plate) and a second surface arranged facing the second plate (the surface of the mixing device directly facing the bottom plate 1, or 101 in figure 3-4 or 401 in figure 7) , the first cavity opening onto the first surface (the channel 11, 111 or 41’ borders on the first surface of the mixing device facing the top plate 1, or 101 in figure 3-4 or 401 in figure 7).
	Regarding claim 23, Voggenreiter discloses the claim limitations of claim 22 above and Voggenreiter further discloses the second channel is formed of a second cavity formed within the mixing device (a cavity in duct 13, 113 or 413 respectively within the mixing device (10, 110, 410)).
	Regarding claim 24, Voggenreiter discloses the claim limitations of claim 23 above and Voggenreiter further discloses (in the embodiment of figure 7) the second cavity (413) formed within the mixing device opens onto the second surface (the surface of the mixing device 410 directly facing the bottom plate 401, where fluid from duct 413 flows in an opening in the second surface of the mixing device 410).
	Regarding claim 25, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the mixing device (10, 110, 410) comprises several first longitudinal channels (first channels in 11, 111, and 410) succeeding one another in the lateral direction (are arranged spaced in lateral direction of the heat exchanger as seen in the example of channels 111 seen in figure 4, which is a lateral cross section of the heat exchanger).
	Regarding claim 27, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the longitudinal section of the second channel decreases progressively toward the second plate (the duct 13, 113, decreases in cross sectional dimension form the center of the duct toward either of plates 1, or 101 on either side as seen in figure 2 and 3 or in the case of duct 413 decreases in the direction of the top plate 401 in figure 7 at least where duct enters passages 415).

Regarding claim 28, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the second channel (213) extends in the lateral direction (the up-down direction of figure 1 and the direction  into the page in Figure 5), the cross section of the second channel being, in a plane perpendicular to the lateral direction (the left right direction of figure 5), at least in part of frustoconical shape converging toward the second plate (where the top plate 201 is the second plate and the two flanks 213a and 213b of the second channel at 213 form a triangular shape that converges in the direction of the second plate as seen in figure 5).
Regarding claim 29, Voggenreiter discloses the claim limitations of claim 16 above and Voggenreiter further discloses the reduction in the longitudinal section of the second channel is brought about by a lateral constriction of said second channel which occurs in the direction of the second plate (in the case of duct 413 decreases in the direction of the top plate 401 in figure 7 at least where duct enters a lateral constriction at passages 415 for flow into individual first channels at channels 411’)
	Regarding claim 30, Voggenreiter discloses the claim limitations of claim 29 above and Voggenreiter further discloses the mixing device (413) further comprises at least one third channel extending parallel to the first channel (any additional channels of the channels 411 beyond the first channel 411’ that is required to be the at least on first channel 411’) , said third channel being arranged between the second channel and the second plate (channel 411 is between the second channel at duct 413 and the second plate at the top plate 401 in figure 7).
	Response to Arguments
Applicant’s arguments, see page 5, filed 7/26/2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 of 3/25/2021 has been withdrawn. 
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive, regarding the argument that Voggenreiter does not disclose the claim limitations of claim 16 as amended to include the limitations of claim 17 the examiner respectfully disagrees. Regarding the argument that Voggenreiter does not discloses a decreasing cross section specifically regarding the embodiment of figure 7, the examiner noted in the previous rejection that the embodiments of both figure 3 and 7 of Voggenreiter can read on the claims not just figure 7. In this case Voggenreiter  discloses an orifice (in orifice 115 or  passage 415) is arranged between the first channel (in channels 11, 111 or 411’ respectively) and the second channel (in duct 13, 113 or 413 respectively) said orifice comprising an inlet opening into the second channel (where the orifice 115 or passage 415 directly connects to the duct 113 or 413 respectively) and an outlet opening into the first channel (at outlet 115a in figure 3 or the outlet from passage 415), a longitudinal section of the second channel decreasing from the inlet of the orifice toward the second plate ( where the plates 1, 101, 201, 401 on either side of the passage 8 containing the mixing device can be either the first or second plate as the plates are not further defined in claim 16, where one or both of the plates are adjacent a passage 8 containing first fluid medium, the duct 13, 113, decreases in cross sectional dimension form the center of the duct toward either of plates 1 or 101 on either side as seen in figure 2 and 3 or in the case of duct 413, decreases in the direction of the top plate 401 in figure 7, which is interpreted as the second plate,  at least where duct 413 enters passages 415 which causes a decrease in the cross section from the duct 413 to the passages 415 ) therefore given the breath of what can be interpreted as the first plate and the second plate the embodiments of both figures 3 and 7 can still read on independent claim 16.
Additionally regarding the argument that Voggenreiter does not disclose a first channel for a gas phase and a second channel for a liquid phase fluid. The examiner notes that the claiming of phases of fluid relates to the function of the heat exchange rather than the specific structure and as such would fail provide additional structural limitations simply by claiming the phases of the fluid. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II).  Further Voggenreiter does disclose that the first phase fluid in channels 111 and at arrows 111b is a gas phase and that the fluid in ducts 113 is a two phase fluid containing liquid and gas phase where liquid second phase is forced into the first phase in channels 11 per Col. 6, line 52-61 thus the mixing device at bar 10 creates the two phase mixture by mixing the liquid phase ant the gas phase. Given claim 16 contains the open ended transitional phrase of “comprising” even if the phases of fluid were treated as structural limitations, which they are not, Voggenreiter would still meet the limitations of the claims as the fluid in the ducts would contain a liquid phase and the open language of comprising would not preclude a gas or vapor phase also being present a as long as the liquid phase was also present. Therefore for at least these reason Voggenreiter still discloses the claim limitations of claim 16.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763